Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
Figures 4 and 5 are objected to under 37 CFR 1.84(h)(3) and 1.84(n).   The figures must adhere to the rules regarding cross-sectional views under 1.84(h)(3) and the proper use of symbols under 1.84(n) and further outlined in MPEP 608.02(IX).
Figures 4 and 5 are cross-sectional views; however, they do not have cross-hatching lines to show which parts have been “cut” in the cross-sectional view.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 61-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with antecedent basis issues and require the Applicant to review the claims line-by-line and make changes accordingly.  A non-exhaustive list follows.
Claim 61 recites the limitation "the same mirror supporting means" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to use the phrase “the supporting means.”
Claim 61 recites “wherein said connecting means have a plurality of pairs of surfaces for a slidable engagement to corresponding pairs of surfaces of the connecting means to the vehicle.”  This reads as the connecting means having surfaces for slidable engagement to corresponding surfaces on the connecting means.  The connecting means surfaces should correspond to surfaces on another element rather than referring back to surfaces on itself.  
Claim 62 recites the limitation "the means for the connection to the vehicle” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to use the phrase “the connecting means.”
Claim 62 recites the limitation "the mirror supporting means" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to use the phrase “the supporting means.”
Claim 63 recites the limitation "the vehicle connecting means" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to use the phrase “the connecting means.”  A similar issue is found in Claims 64, 68 and 69.
Claim 64 recites the limitation "the upper part or side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Proper introduction of this limitation is required.  Similar issues are also found in Claims 65, 70-73, 79 and 80.
Claim 66 recites the limitation "the surfaces of each pair of engaging and sliding surfaces" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  These limitations must be properly introduced or amended to be consistent with the recited elements in Claim 61.  Similar issues are found in Claims 67-69.
Claim 76 recites the limitation "said shaped connecting body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant should determine if the dependencies of the dependent claims needs to be amended.
Claim 77 recites “a plurality of receiving seats” however Claim 75, from which it depends, already recites “a plurality of receiving seats.”  It is therefore unclear as to whether the receiving seats of Claim 77 are the same or different than those recited in Claim 75.   
Claim 78 recites the limitation "the respective seat" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 80 recites the limitation "the respective projection" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The remaining dependent claims are rejected by virtue of their dependencies.
Claim Interpretation
The Sixth paragraph of 35 U.S.C. 112 recites:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
35 USC 112(f) recites:
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
A claim limitation invokes 35 U.S.C. 112, sixth paragraph / section (f) if it meets the following 3-prong analysis:1
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;  
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and  
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 
In Claim 61 Applicant has used the phrase “connecting means” (Line 3) and “supporting means” (Line 4) and “means that are suitable to movably connect” (lines 4-5).  None of these recitations of “means” are modified by functional language.  As a result, none of these limitations invoke 112(f) because they all fail the second prong of the test.  If Applicant intended any of these limitations to invoke 112(f) then Applicant should amend the limitations to clearly satisfy each prong of the above test.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 61-73 and 75-80 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9,969,333 to Ervin (Ervin).

    PNG
    media_image1.png
    591
    774
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    711
    502
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    487
    550
    media_image3.png
    Greyscale

Regarding Claim 61:  Ervin discloses a support for connecting a rear-view mirror to a corresponding vehicle, preferably usable on vehicles suitable to tow a corresponding trailer, i.e., on corresponding agricultural tractors; comprising connecting means (See Annotated Fig. A) to said vehicle, supporting means (See Annotated Fig. A) of the rear-view mirror, and means (See Annotated Fig. A) that are suitable to movably connect said supporting means of the rear-view mirror to said connecting means to said vehicle, which connecting means (See Annotated Fig. A) are suitable to allow the same mirror supporting means (See Annotated Fig. A) to be moved to any position between a respective retracted position, particularly in which the rear-view mirror is nearest to said vehicle, and a respective extended position, particularly in which the same rear-view mirror is furthest from the same vehicle; wherein said connecting means have a plurality of pairs of surfaces (See Annotated Fig. B) for a slidable engagement to corresponding pairs of surfaces (See Annotated Fig. B) of the connecting means to the vehicle.
Regarding Claim 62:  Ervin discloses a support according to claim 61, wherein the means for the connection to the vehicle are preferably in the form of a respective arm (See Annotated Fig. A), having a first part (See Annotated Fig. A), particularly an upper one in use, and a second part (See Annotated Fig. A), particularly a lower one in use, which are mutually opposite and define a respective housing chamber (See Annotated Fig. A) for said connecting means and for a corresponding outermost portion (See Annotated Fig. A) of the mirror supporting means.
Regarding Claim 63:  Ervin discloses a support according to claim 61, wherein a plurality of pairs of surfaces (See Annotated Fig. C) for a slidable engagement to corresponding pairs of surfaces, of the vehicle connecting means are provided for in a respective half-portion, particularly at a respective side, of said connecting means.  (See Annotated Fig. C)
Regarding Claim 64:  Ervin discloses a support according to claim 61, wherein a plurality of pairs of surfaces (See Annotated Fig. C) for a slidable engagement to corresponding pairs of surfaces, of the vehicle connecting means are provided for at the upper part (See Annotated Fig. A) or side of said connecting means.
Regarding Claim 65:  Ervin discloses a support according to claim 61, wherein a plurality of pairs of surfaces (See Annotated Fig. C) for a slidable engagement to corresponding pairs of surfaces of the vehicle connecting means are provided for at the lower side (See Annotated Fig. A) or part of said connecting means.
Regarding Claim 66:  Ervin discloses a support according to claim 61, wherein the surfaces (See Annotated Fig. C) of each pair of engaging and sliding surfaces on said connecting means are facing according to opposite directions, particularly mutually transversally opposite directions.  (See Annotated Fig. C)
Regarding Claim 67:  Ervin discloses a support according to claim 61, wherein the surfaces (See Annotated Fig. C) of each pair of engaging and sliding surfaces on said connecting means are mutually opposite, particularly mutually transversally opposite.  (See Annotated Fig. C)
Regarding Claim 68:  Ervin discloses a support according to claim 61, wherein the surfaces (See Annotated Fig. C) of each pair of engaging and sliding surfaces on said connecting means . . . are mutually transversally aligned.  (See Annotated Fig. C)
Regarding Claim 69:  Ervin discloses a support according to claim 61, wherein the surfaces of each pair of corresponding engaging and sliding surfaces (See Annotated Fig. C) of the vehicle connecting means are facing according to directions, particularly transversal directions, (See Annotated Fig. C) that are mutually opposite and preferably facing corresponding lateral sides of said connecting means to the vehicle; and especially being suitable to engage the surfaces (See Annotated Fig. B) of the respective engaging and sliding pair which are mutually opposite.
Regarding Claim 70:  Ervin discloses a support according to claim 61, wherein, on the connecting means, two pairs of engaging and sliding surfaces (See Annotated Fig. C) are provided for at the upper part (See Annotated Fig. A) of said connecting means.
Regarding Claim 71:  Ervin discloses a support according to claim 61, wherein, on the connecting means to the vehicle, two pairs of corresponding engaging and sliding surfaces (See Annotated Fig. C) are provided for at the lower part (See Annotated Fig. A) of said connecting means.
Regarding Claim 72:  Ervin discloses a support according to claim 61, wherein, on the connecting means, two pairs of engaging and sliding surfaces (See Annotated Fig. C) are provided for at the lower part (See Annotated Fig. A) of said connecting means.
Regarding Claim 73:  Ervin discloses a support according to claim 61, wherein, on the connecting means to the vehicle, two pairs of corresponding engaging and sliding surfaces (See Annotated Fig. C) are provided for at the lower part (See Annotated Fig. A) of said connecting means.
Regarding Claim 75:  Ervin discloses a support according to claim 61, wherein, in order to connect said connecting means to said vehicle and said supporting means of the rear-view mirror, a plurality of receiving seats (See Annotated Fig. B) for corresponding projections (See Annotated Fig. C) are provided for.
Regarding Claim 76:  Ervin discloses a support according to claim 75, wherein said receiving seats (See Annotated Fig. B) are provided for in said shaped connecting body and said projections (See Annotated Fig. C) being provided for on said connecting means to the vehicle.
Regarding Claim 77:  Ervin discloses a support according to claim 75, wherein a plurality of receiving seats (See Annotated Fig. B), particularly two receiving seats, for corresponding projections (See Annotated Fig. C) is provided for at a respective side, particularly an upper and/or lower side, of said connecting means, or body.
Regarding Claim 78:  Ervin discloses a support according to claim 75, wherein the respective seat (See Annotated Fig. B) comprise opposite surfaces (See Annotated Fig. B) for a slidable engagement to corresponding surfaces, particularly side surfaces, of the corresponding projection.
Regarding Claim 79:  Ervin discloses a support according to claim 75, wherein a plurality of projections (See Annotated Fig. C), particularly two projections, extend from the respective side, particularly the upper and/or lower side, of said connection means to the vehicle.
Regarding Claim 80:  Ervin discloses a support according to claim 75, wherein the respective projection (See Annotated Fig. C) extends, particularly perpendicularly, from the bottom wall (See Annotated Fig. C) of the respective upper or lower part of said connecting means to the vehicle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ervin in view of US Patent App. No. 9,333,918 to Lang et al. (Lang).
Regarding Claim 74:  Ervin does not disclose the connecting means comprising preferably of a plastic material.  However, Lang teaches a support comprising a connecting means (10) made of plastic (See Abstract) and having a general prismatic shape.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Ervin by using a plastic material similar to that taught by Lang to help reduce the overall weight of the support.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 6,871,970.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2181(I).